The election of the two members chosen in Freetown, was controverted,1 on the ground, that the town did not contain a sufficient number of ratable polls to entitle it to send two representatives ; and, by an affidavit of the assessors, it appeared, that the number of polls actually taxed therein, in the year 1808, was two hundred and ninety-nine.
At the June session, the committee on elections reported2 a reference of the subject to the next session, which was agreed to, and towards the close of that session they again reported, that there was but one member returned from the town of Freetown, and, inasmuch as no evidence had been produced to show that the town did not contain a sufficient number of ratable polls to entitle it to send two members, it was unnecessary to act further on the subject. The report was agreed to.3

 30 J. H. 40.


 Same, 123.


 Same, 286.